Citation Nr: 1312676	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  09-15 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a bilateral eye disorder.

5.  Entitlement to service connection for right ear hearing loss.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to an initial rating greater than 10 percent for degenerative disc disease of the cervical spine.

8.  Entitlement to an initial rating greater than 10 percent for degenerative disc disease of the lumbar spine.

9.  Entitlement to an initial compensable rating for right ankle osteoarthritis.

10.  Entitlement to an initial compensable rating for bilateral pes planus.

11.  Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983 and from November 1987 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007, July 2007, and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida, and Winston-Salem, North Carolina.

In December 2012, the Veteran testified at a hearing before the Board.  At the hearing, he submitted additional evidence to the Board in the form of private treatment records.  The Veteran waived review of the newly submitted evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2012).  In February 2013, he again submitted additional evidence; however, he did not waive RO review.  Moreover, additional VA treatment records were associated with the Veteran's Virtual VA electronic claims file without RO review or a waiver.  Given that the Board is remanding the claims that the Veteran has not withdrawn, the RO will have an opportunity to consider this additional evidence when the claims are readjudicated during the remand process.

In a December 2012 statement, the Veteran indicated that he was claiming service connection for tinnitus.  As this claim has not been developed or adjudicated by the RO, the Board does not have jurisdiction to consider the merits thereof herein.  As such, the Board refers this claim to the RO for appropriate actions.  The Board notes that entitlement to service connection was previously denied in October 2008.

The decision below addresses the six service connection claims.  The five rating claims are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

In December 2012, prior to the promulgation of a Board decision, the Veteran withdrew his appeal as to the issues of entitlement to service connection for a right shoulder disorder, a right knee disorder, a left knee disorder, a bilateral eye disorder, right ear hearing loss, and sinusitis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a right shoulder disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012).

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a right knee disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012).

3.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a left knee disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012).

4.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a bilateral eye disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012).

5.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012).

6.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for sinusitis have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the veteran.  38 C.F.R. § 20.204(c).

During the December 2012 Board hearing, the Veteran indicated a desire to withdraw his appeal as to the six service connection claims.  He also submitted the withdrawal of the appeal of these claims in writing at that time.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to these issues.  As such, the Board finds that the Veteran has withdrawn his appeal as to the service connection claims and, accordingly, the Board does not have jurisdiction to review the appeal of these claims.  Thus, the issues of entitlement to service connection for a right shoulder disorder, a right knee disorder, a left knee disorder, a bilateral eye disorder, right ear hearing loss, and sinusitis are dismissed.  38 U.S.C.A. § 7105(d)(5).


ORDER

The appeal as to the issue of entitlement to service connection for a right shoulder disorder is dismissed.

The appeal as to the issue of entitlement to service connection for a right knee disorder is dismissed.

The appeal as to the issue of entitlement to service connection for a left knee disorder is dismissed.

The appeal as to the issue of entitlement to service connection for a bilateral eye disorder is dismissed.

The appeal as to the issue of entitlement to service connection for right ear hearing loss is dismissed.

The appeal as to the issue of entitlement to service connection for sinusitis is dismissed.


REMAND

During the December 2012 Board hearing, the Veteran testified that his service-connected degenerative disc disease of the cervical spine, degenerative disc disease of the lumbar spine, right ankle osteoarthritis, bilateral pes planus, and hemorrhoids have all increased in severity since his most recent VA compensation examination in March 2011.  He indicated that he has increased pain and weakness, and limited activity due to his musculoskeletal disabilities.  Additionally, the Veteran indicated that recent testing shows that hemorrhoids are present.  His representative contended that new VA examinations are warranted to properly ascertain the current severity of the disabilities.

VA's duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given that the most recent examination was conducted nearly two years ago and there is at least an indication that the disabilities may have increased in severity, the Board finds it necessary to remand the claims for a contemporaneous examination to ensure that VA meets its duty to assist.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).

As noted in the introduction, the Veteran has submitted additional private treatment records.  These records reflect treatment at Southern Regional AHEC Family Medicine Center, Fayetteville Gastroenterology Associates, and Cape Fear Podiatry Associates.  As a record request has not yet been made to these facilities, treatment records must be requested in light of the remand.

The Veteran may also be receiving regular treatment at the VA Medical Center (VAMC) in Fayetteville, North Carolina.  Treatment records must be requested from this facility as well.

Accordingly, this case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  Regardless of the Veteran's response, the RO must obtain the Veteran's treatment records from the Fayetteville VAMC, as well as copies of records from Southern Regional AHEC Family Medicine Center, Fayetteville Gastroenterology Associates, and Cape Fear Podiatry Associates.  A release from the Veteran must be obtained as necessary.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must afford the Veteran a new VA examination to determine the current severity of his service-connected cervical and lumbar spine disabilities.  The Veteran's entire claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

The examiner must determine the range of motion of the Veteran's cervical and thoracolumbar spines, in degrees, noting by comparison the normal range of motion of the cervical and thoracolumbar spines.  The VA examiner must specifically state whether there is any favorable or unfavorable ankylosis in the cervical and thoracolumbar spines, and must also indicate the normal range of motion of the cervical and thoracolumbar spines for comparison.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected cervical and lumbar spine disabilities, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the neck and low back could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups. 

The examiner must also report any associated neurological complaints or findings attributable to the Veteran's service-connected cervical and lumbar spine disabilities.  The examiner must perform any indicated tests, including nerve conduction and/or electromyography studies, to evaluate any reported radiating pain, and state whether the any reported neurological symptoms are related to his service-connected cervical and lumbar spine disabilities.

The examiner must also note whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes that have required bed rest as prescribed by a physician, and the frequency and total duration of such episodes over the course of the past 12 months.  In this regard, service connection has been awarded for degenerative disc disease of both the cervical and lumbar spines.

Finally, the examiner must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings and must describe functional limitations resulting from the Veteran's cervical and lumbar spine disabilities.  The report prepared must be typed.

3.  The Veteran must be afforded a VA examination to determine the severity of his service-connected right ankle disability.  The Veteran's entire claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

The examiner must determine the range of motion of the Veteran's right ankle, in degrees, using a goniometer and noting by comparison the normal range of motion of the ankle, with standard ranges provided for comparison purposes.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding.  The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected right ankle disability after repetitions of the range of motion tests.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion lost.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the right ankle, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected right ankle disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected right ankle disability, and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected right ankle disability.

The examiner must also indicate whether the right ankle disability is manifested by ankylosis and if so, whether the ankylosis results in: plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity; plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between zero degrees and 10 degrees; or plantar flexion less than 30 degrees.  Also, the examiner must indicate whether the right ankle disability results in: ankylosis of the subastragalar or tarsal joint; malunion of the os calcis or astragalus; or an astragalectomy.  The report prepared must be typed.

4.  The Veteran must be afforded a VA examination to determine the severity of his service-connected bilateral pes planus.  The Veteran's entire claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

In particular, the examiner must indicate whether any of the following are present: weight bearing line being over or medial to the great toe; inward bowing of the tendo Achilles; pain on manipulation and use of the feet; objective evidence of marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; characteristic callosities; marked pronation; extreme tenderness of the plantar surfaces of the feet; marked inward displacement; and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  If any of the above-mentioned findings are negative, the examiner must so state.  The examiner must state whether the Veteran's bilateral pes planus is mild, moderate, severe, or pronounced.  The report prepared must be typed.

5.  The Veteran must be afforded a VA examination to determine the severity of his service-connected hemorrhoids.  The Veteran's entire claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

In particular, the examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms: mild or moderate internal or external hemorrhoids; large or thrombotic internal or external hemorrhoids that are irreducible and with excessive redundant tissue, which evidence frequent recurrences; or any internal or external hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  The report prepared must be typed.

6.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures at once.

8.  Finally, after undertaking any other development deemed appropriate, the RO must readjudicate the issues on appeal.  If a benefit sought is not granted, the RO must furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


